Name: Commission Regulation (EEC) No 1022/87 of 8 April 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 4. 87 Official Journal of the European Communities No L 97/5 COMMISSION REGULATION (EEC) No 1022/87 of 8 April 1987 on the supply of various lots of skimmed-milk powder as food aid Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (% as last amended by Regulation (EEC) No 3826/85 Q ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 773/87 (*), and in particular Article 7 (5) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 3 420 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 54, 23 . 2. 1985, p. 1 . (3) OJ No L 29, 4. 2 . 1986, p. 3 . (4) OJ No L 148 , 28 . 6 . 1968, p. 13 . 0 OJ No L 78 , 20 . 3 . 1987, p. 1 . ( «) OJ No L 142, 1 . 6 . 1983, p . 1 . f) OJ No L 371 , 31 . 12. 1985, p . 1 . No L 97/6 Official Journal of the European Communities 10 . 4. 87 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986  Action 117/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Jordan 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 180 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 117/87 / JORDAN 0210803 / ACTION OF THE WORLD FOOD PROGRAMME / AQABA' 12. Shipment period Before 10 July 1987 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) Q (8) 10 . 4. 87 Official Journal of the European Communities No L 97/7 Description of the lot B 1 . Programme : 1986  Action No 118/87 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Syria 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 620 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 118/87 / SYRIA 0274601 / ACTION OF THE WORLD FOOD PROGRAMME / LATTAKIA' 12. Shipment period Before 15 June 1987 13. Closing date for the submission of tenders 27 April 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : I (a) shipment period Before 30 June 1987 (b) closing date for the submission of tenders 11 May 1987 15. Miscellaneous (4) ( 5 ) ( 6 ) ( 7 ) ( 8 ) No L 97/8 Official Journal of the European Communities 10 . 4. 87 Description of the lot C 1 . Programme : 1986  Action No 119/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3. Country of destination Syria 4 . Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 300 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 119/87 / SYRIA 0241802 / ACTION OF THE WORLD FOOD PROGRAMME / LATTAKIA' 12. Shipment period Before 15 June 1987 13 . Closing date for the submission of tenders 27 April 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 June 1987 11 May 1987 15. Miscellaneous 0 O (*) 0 0 10 . 4. 87 Official Journal of the European Communities No L 97/9 Description of the lot D 1 . Programme : 1986  Action 120/87 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2. Recipient WFP 3. Country of destination Uganda 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 565 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entered into stock after 1 August 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 120/87 / UGANDA 0244301 / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO UGANDA' 12. Shipment period Before 15 June 1987 13. Closing date for the submission of tenders 27 April 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : I (a) shipment period Before 30 June 1987 (b) closing date for the submission of tenders 11 May 1987 15. Miscellaneous (4) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 1 No L 97/10 Official Journal of the European Communities 10 . 4 . 87 Description of the lot E 1 . Programme : 1986  Action No 121 /87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 27 October 1986 2. Recipient Euronaid 3 . Country of destination Mozambique 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 510 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kilograms (l0) 11 . Supplementary markings on the packaging 'ACÃ Ã O N ° 121 /87 / MOZAMBIQUE / QUELIMANE VIA BEIRA / ACÃ Ã O DO OXFAM UK / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' 12. Shipment period Before 15 June 1987 13 . Closing date for the submission of tenders 27 April 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 June 1987 11 May 1987 15. Miscellaneous (4) (5) (9) (11) (12) 10 . 4. 87 Official Journal of the European Communities No L 97/ 11 Description of the lot F 1 . Programme : 1985  Action No 125/87 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 December 1985 2. Recipient 3 . Country of destination | Pakistan 4. Stage and place of delivery cif Karachi 5 . Representative of the recipient Ministry of Health, Dr M. A. Basit Khan, Assistant Project Director WFP, Block 47, Pakistan Secretariat, Karachi 6 . Total quantity 400 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kilograms (13) 11 . Supplementary markings on the packaging 'ACTION No 125/87 / FREE DISTRIBUTION' 12. Shipment period Before 15 June 1987 13 . Closing date for the submission of tenders 27 April 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 June 1987 11 May 1987 15. Miscellaneous MOown No L 97/ 12 Official Journal of the European Communities 10 . 4. 87 Description of the lot G 1 . Programme : 1985  Action No 126/87 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 December 1985 2. Recipient 3 . Country of destination | Pakistan 4. Stage and place of delivery cif Karachi 5 . Representative of the recipient Ministry of Health, Dr M. A. Basit Khan, Assistant Project Director WFP, Block 47, Pakistan Secretariat, Karachi 6 . Total quantity 400 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kilograms (13) 11 . Supplementary markings on the packaging 'ACTION No 126/87 / FREE DISTRIBUTION' 12. Shipment period Before 15 August 1987 13. Closing date for the submission of tenders 27 April 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1987 11 May 1987 15. Miscellaneous (5) (6) (8) (13) (14) (15) 10 . 4. 87 Official Journal of the European Communities No L 97/ 13 Description of the lot H 1 . Programme : 1986  Action 127/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 27 October 1986 2. Recipient Medecins du Monde, 67, avenue de la Republique, 75011 Paris (Telex 2162 13 F MED MOND) 3. Country of destination Lebanon 4. Stage and place of delivery fob Marseilles 5 . Representative of the recipient Medecins du Monde, 67, avenue de la Republique, 75011 Paris 6 . Total quantity 445 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks French 9 . Specific characteristics Entered into stock after 1 May 1986 10. Packaging 25 kilograms (,3) 11 . Supplementary markings on the packaging 'ACTION N ° 127/87 / POUR DISTRIBUTION GRATUITE' 12. Shipment period Before 13 April 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 (4) (*) No L 97/ 14 Official Journal of the European Communities 10 . 4. 87 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary or his representative with a view to determining what documents are required for the consignment and the details of period, rate and other circumstances concerning shipment. (4) Commission delegate to be contracted by the tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. Is) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. I6) The successful tenderer shall transmit to the representatives of the beneficiary at the time of delivery a health certificate . f7) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and- mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (8) The successful tenderer shall transmit to the representatives of the beneficiary at the time of delivery a certificate of origin . 0 The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. (I0) Shipment to take place in 20-foot containers ; conditions FCL/LCL Shippers-count-load and stowage (cls). (") The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the notice of invitation to tender. (12) The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. (u) To be delivered on standard pallets  40 bags per pallet  wrapped in plastic shrinked cover. (14) Commission delegate to be contacted by the tenderer : Pakistan, 13 , Masjid Road, F. 6/3, PO Box 1608 , Islambad. Tel . : 82 18 28, Telex : 54044 COMEU PK. (15) The successful tenderer shall send to the representative of the beneficiary, on delivery a pro forma invoice .